Citation Nr: 0720595	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO. 04-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for diabetes 
mellitus, type 2, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 until November 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes 
mellitus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2003, 
February 2005 and March 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The March 2007 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim and provided testimony at a Board 
hearing. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. In fact, 
April 2006, the veteran indicated he had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The RO granted service connection for diabetes mellitus, type 
2, as a result of exposure to herbicidal agents, in a 
February 2003 rating decision. At that time a 20 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913. The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's diabetes mellitus was evaluated under 
Diagnostic Code 7913. Under this Diagnostic Code, a 20 
percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin, oral 
hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. After reviewing the evidence of record, the 
Board is of the opinion that the veteran's diabetes requires 
a restriction in activities, and therefore an increased 
evaluation is warranted.

In a private July 2001 treatment record, the physician 
encouraged daily exercise and stretching while at the same 
time noting that the veteran was physically unable to do more 
than light duty or sedentary work due to the leg weakness and 
fatigability.

The veteran underwent a VA examination in January 2003 to 
assess the presence and severity of any disability. The 
veteran related he was diagnosed with diabetes and reported 
occasional hypoglycemic reactions. He indicated he restricted 
his diet but was able to maintain steady weight during the 
prior three years. He complained of increased fatigue, 
increased nocturia, and decreased road trips due to related 
polyuria. He reported a history of minor diabetic retinopathy 
and described decreased vibratory senses in the ankles and 
decreased sensation in the lower extremities. He treated with 
oral medications and saw a doctor every three months. 
Clinical examination reflected normal head, ears, eyes, nose, 
throat and lungs. Lower extremities demonstrated decreased 
sensation, more so on the left. There were no lesions or 
infections of the feet other than a fungus in the great 
toenails. Pulse was normal. The diagnoses were diabetes type 
II, probable herbicide exposure, history of diabetic 
retinopathy, hypertension, decreased vibratory sensation in 
the lower extremities and erectile dysfunction.

A September 2003 letter from a private physician related the 
veteran had highly regulated and restrictedly lifestyle with 
activities due to diabetes mellitus. The physician related 
the veteran was on insulin, oral medications and a scheduled 
regular exercise regime and explained all were required for 
the veteran's good health maintenance. 

The veteran underwent a VA examination in August 2004 to 
assess the severity of the disability. During this 
examination, he related he initially took pills and later 
insulin was added. At the time of the examination, the 
veteran took 16 units of insulin at bedtime. The last 
hemoglobin A1C was 8.2 and the last blood sugar was 195 but 
the average blood sugar was around 150. The veteran explained 
he followed a strict 1200 calorie American Diabetes 
Association diet and indicated he exercised at the gym. His 
weight fluctuated. He indicated he had hypoglycemia about 10 
times a month but denied a history of diabetic ketoacidosis. 
He explained he followed with a private physician and a VA 
physician. He reported neuropathy in both feet with symptoms 
of numbness, pain, and the muscles weak or wasted. 

Clinical examination reflected the veteran had no pain or 
acute respiratory distress. He was ambulatory and did not 
require assistive devices to walk. The chest was clear to 
auscultation and cardiovascular examination revealed S1 and 
S2 were normal and demonstrated no murmur or extra sound. The 
extremities had no pitting edema and muscle tone and power in 
the lower extremities was within normal limits and equal 
bilaterally. Gait was within normal limits. The assessment 
was diabetes mellitus, type 2, peripheral neuropathy, both 
feet, sensory moderate and erectile dysfunction. 

A March 2004 letter form a private physician explained the 
veteran had insulin dependent diabetes mellitus, peripheral 
diabetic neuropathy and muscle wasting. He reported the only 
treatment for preventing continued progression of neuropathy 
was frequent vigorous exercise and unusually strict control 
of blood glucose levels. The physician explained he 
prescribed an exercise plan of every-other day workout 
sessions at a fitness center and walking on off days. He 
stressed that this was required for diabetes control. The 
physician further related that a severe restriction and 
regulation of daily activities was required to control blood 
glucose levels. The physician explained the veteran had to 
eat carefully selected foods and portions at regular narrow 
time slots and take medication with precision. Rigorous 
glucose control and exercise plan therefore curtailed the 
veteran's flexibility. The physician indicated it was based 
on those issues that Social Security Administration ruled the 
veteran was disabled and unable to perform any work 
activities. He concluded that given the veteran's limited 
energy, the insulin dependent diabetes mellitus required a 
severe restriction of activities and rigorous personal 
commitment to execution of diet, medication, insulin, and 
exercise programs, subordinating all other activities. 

Additionally, the veteran submitted a September 2002 decision 
from the Social Security Administration in support of his 
claim. This decision found the veteran had a disability of 
type II diabetes mellitus with peripheral neuropathy and 
muscle wasting. The decision also found the veteran retained 
residual functional capacity of less than the full range of 
sedentary work based upon his inability to sustain attention 
and concentration due to diabetes mellitus and severe pain. 
In other words, the veteran was unable to sit for 
approximately 6 hours, lift no more than 10 pounds and 
occasionally lift and/or carry articles such as docket files, 
ledgers and small tools. 

In his April 2004 Form VA-9 (Substantive Appeal to the Board 
of Veterans' Appeals), the veteran explained that his 
exercise was prescribed by his treating physician to control 
his diabetes and by the neurologist to prevent further muscle 
deterioration due to neuropathy. He described the exercise as 
tough and stressful and indicated afterwards his legs shook 
and he was totally exhausted. He stated he had days where he 
would fall down unexpectedly, remained in bed all day, and 
was unable to carry any weight. He explained if he did not 
exercise, his legs immediately weakened. 

During the April 2007 Board hearing the veteran explained 
that his life was highly regulated. He indicated it was 
important to control his diabetes and weight because of the 
interaction between the neuropathy and the diabetes. He 
explained he first came down with neuropathy and could not 
walk and had rehabilitation for six months. He explained he 
had strict diet control, took insulin at night, and insulin 
with every meal. He also explained he had to do physical 
exercises every other day and recorded all readings, his 
weight and sugar. He stated he could no longer do activities 
such as softball or volleyball. He medicated three times a 
day. During this hearing the veteran indicated his last 
hospitalization was years ago. He reported he has not worked 
since 1999 due to diabetes and neuropathy of both legs.

Taking into account all relevant evidence, the Board finds 
that the veteran is entitled to an evaluation in excess of 
the currently assigned 20 percent evaluation for his type II 
diabetes mellitus. The record clearly shows that the 
veteran's diabetes requires insulin and restricted diet; in 
fact, these are already contemplated by the current 20 
percent rating. The medical evidence also demonstrates that 
the veteran's diabetes requires regulation of activities. 
Although the record reflects continued ability to exercise, 
this exercise has been prescribed as treatment for the 
diabetes and to prevent further deterioration. Thus, the 
exercise is tantamount to physical therapy and is not a 
strenuous recreational activity. Aside from the prescribed 
exercise, the record clearly reflects limitation in work 
activites and illustrates the veteran has not worked since 
1999 and is in receipt of Social Security Disability benefits 
due to his restricted lifestyle. Additionally, the veteran 
testified to limited social activities. As such, a 40 percent 
evaluation is warranted. 

The next higher evaluation of 60 percent is not appropriate 
at this time because although the veteran reported 
approximately 10 hypoglycemic episodes each month during the 
August 2004 VA examination, there was no evidence 
illustrating that these episodes required treatment or 
hospitalization. Furthermore, while the record reflects the 
veteran treated with a VA physician, private physician and 
private neurologist for his diabetes, the frequency of 
treatment appeared closer to once a month instead of the 
twice monthly visits required for the 60 percent evaluation. 
Accordingly, an evaluation of 40 percent, but no higher, for 
diabetes mellitus is granted.


ORDER

A 40 percent evaluation for diabetes mellitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


